

115 HR 85 IH: To make 1 percent across-the-board rescissions in non-defense, non-homeland-security, and non-veterans-affairs discretionary spending for each of the fiscal years 2017 and 2018.
U.S. House of Representatives
2017-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 85IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2017Mrs. Blackburn (for herself, Mr. Franks of Arizona, Mr. Hensarling, Mrs. Mimi Walters of California, Mr. Gohmert, and Mr. Burgess) introduced the following bill; which was referred to the Committee on AppropriationsA BILLTo make 1 percent across-the-board rescissions in non-defense, non-homeland-security, and
			 non-veterans-affairs discretionary spending for each of the fiscal years
			 2017 and 2018.
	
		1.Across-the-board rescissions in non-defense, non-homeland-security, and non-veterans-affairs
			 discretionary spending for each of fiscal years 2017 and 2018
 (a)Across-the-Board RescissionsThere is hereby rescinded an amount equal to 1 percent of— (1)the budget authority provided (or obligation limitation imposed) in each of the fiscal years 2017 and 2018 for any non-defense, non-homeland-security, and non-veterans-affairs discretionary account in any fiscal year 2017 or 2018 appropriation Act;
 (2)the budget authority provided in any advance appropriation for each of the fiscal years 2017 and 2018 for any non-defense, non-homeland-security, and non-veterans-affairs discretionary account in any prior fiscal year appropriation Act; and
 (3)the contract authority provided in each of the fiscal years 2017 and 2018 for any program that is subject to a limitation contained in any fiscal year 2017 or 2018 appropriation Act for any non-defense, non-homeland-security, and non-veterans-affairs discretionary account.
 (b)Non-Defense, non-Homeland-Security, and non-Veterans-Affairs discretionary accountFor purposes of subsection (a), the term non-defense, non-homeland-security, and non-veterans-affairs discretionary account means any discretionary account, other than— (1)any account included in a Department of Defense Appropriations Act;
 (2)any account included in a Department of Homeland Security Appropriations Act; (3)any account of the Department of Defense or the Department of Veterans Affairs included in a Military Construction and Veterans Affairs and Related Agencies Appropriations Act; or
 (4)any account for Department of Energy defense activities included in an Energy and Water Development and Related Agencies Appropriations Act.
 (c)Proportionate applicationAny rescission made by subsection (a) shall be applied proportionately— (1)to each discretionary account and each item of budget authority described in such subsection; and
 (2)within each such account and item, to each program, project, and activity (with programs, projects, and activities as delineated in the appropriation Act or accompanying reports for the relevant fiscal year covering such account or item, or for accounts and items not included in appropriation Acts, as delineated in the most recently submitted President's budget).
 (d)Subsequent appropriation lawsIn the case of any fiscal year 2017 or 2018 appropriation Act enacted after the date of enactment of this section, any rescission required by subsection (a) shall take effect immediately after the enactment of such Act.
 (e)OMB reportWithin 30 days after the date of enactment of this section (or, if later, 30 days after the enactment of any fiscal year 2017 or 2018 appropriation Act), the Director of the Office of Management and Budget shall submit to the Committees on Appropriations of the House of Representatives and the Senate a report specifying the account and amount of each rescission made pursuant to subsection (a).
			